Opinion by
Johnson, J.
It was stipulated that the issue herein is similar in all material respects to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that 3 cases out of 200 cases of ferrotung-sten reported by the inspector as manifested but not found were not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon such portions of the merchandise as was reported by the inspector as manifested but not found. The protest was sustained to this extent.